State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: November 17, 2016                    107824
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

KATHLEEN M. MORGAN,
                    Appellant.
________________________________


Calendar Date:    October 12, 2016

Before:    Peters, P.J., McCarthy, Rose, Lynch and Mulvey, JJ.

                              __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (Peter F. Stroe of
counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered May 8, 2015, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In satisfaction of a 10-count indictment and other charges,
defendant pleaded guilty to attempted burglary in the second
degree and waived her right to appeal. She was sentenced, in
accordance with the plea agreement, to five years of probation.
Thereafter, on more than one occasion, defendant was charged with
and admitted to violating various terms of her probation,
including being arrested twice and being unsuccessfully
discharged from a drug treatment program. Ultimately, County
Court revoked defendant's probationary sentence and resentenced
her to a prison term of 3½ years and three years of postrelease
                               -2-                  107824

supervision.   Defendant appeals.

      Defendant's sole contention on appeal is that the
resentence was harsh and excessive. We disagree. Defendant
displayed a repeated inability to comply with the terms of
probation. Contrary to defendant's contention, the record does
not reflect any extraordinary circumstances or abuse of County
Court's discretion to warrant a reduction of the sentence in the
interest of justice (see People v Borasky, 138 AD3d 1349, 1349
[2016]; People v Bice, 100 AD3d 1107, 1107-1108 [2012]; People v
Barrett, 39 AD3d 1088, 1089 [2007], lv denied 9 NY3d 863 [2007]).

     Peters, P.J., McCarthy, Lynch and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                              ENTER:




                              Robert D. Mayberger
                              Clerk of the Court